Citation Nr: 1111790	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation and/or chemical exposure.

2.  Entitlement to service connection for Non-Hodgkin's Lymphoma, to include as a result of exposure to ionizing radiation and/or chemical exposure.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in White River Junction, Vermont.

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation and/or chemical exposure and entitlement to service connection for Non-Hodgkin's Lymphoma, to include as a result of exposure to ionizing radiation and/or chemical exposure.

As to the claim of service connection for Non-Hodgkin's Lymphoma, the Veteran has indicated that he was exposed to ionizing radiation while working in general maintenance and cleaning of Nike Hercules missile batteries.  The Board points out that the Veteran's service personnel records reveal that his specialty was Launcher Crewman and that he was assigned to a missile battalion.  Furthermore, the Veteran has been diagnosed with a follicular and large cell lymphoma and Non-Hodgkin's Lymphoma, a lymphoma other than Hodgkin's disease, which is a "radiogenic disease," as specified in 38 C.F.R. § 3.311(b)(2) (2010).

Where it is contended that a "radiogenic disease" is a result of exposure to ionizing radiation during service, the specific procedures identified in 38 C.F.R. § 3.311 must be followed.  38 C.F.R. § 3.311(a)(2)(iii) (2010).  First, a request must be made for any available records concerning a Veteran's exposure to radiation.  Such records normally include but may not be limited to a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to that Veteran's radiation dose in service.  Next, all records must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.

If it is then determined that a Veteran had any exposure to ionizing radiation higher than zero, the matter must be referred to the Under Secretary for Benefits, who shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e), including a request for an advisory medical opinion from the Under Secretary for Health.  See Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999).  The Board finds in this case that there is sufficient evidence of exposure to ionizing radiation to warrant a review under the provisions of 38 C.F.R. § 3.311.

The Veteran reports that while in service he was required to clean the sump pits of missile silos.  He indicated that these pits frequently contained hydraulic fluid and that he was issued no protective equipment.  In addition, the Veteran states that her performed maintenance on Nike Hercules missiles in service.  He indicated and has submitted evidence indicating that the Nike Hercules missile was capable of delivering nuclear warheads.  The Veteran's post-service treatment records reveal diagnoses of prostate cancer and Non-Hodgkin's Lymphoma.  The Veteran has submitted documentation of the carcinogenic nature of hydraulic fluids.  As the Veteran is currently diagnosed with prostate cancer and Non-Hodgkin's Lymphoma, is competent and credible to report that he was exposed to hydraulic fluid in service, and has submitted evidence of the toxic nature of hydraulic fluid, the Board finds it necessary to afford the Veteran a medical examination regarding the etiology of the Veteran's prostate cancer and Non-Hodgkin's Lymphoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because the claims file is being returned it should be updated to include all outstanding VA treatment records, including records from the VA Medical Centers in Albany, New York, West Roxbury, Massachusetts, and White River Junction, Vermont dated since July 2010.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, subsequent to the issuance of the most recent Supplemental Statement of the Case, additional evidence, including articles regarding the Nike Hercules Missile and toxicity of hydraulic fluid, were associated with the claims folder.  As the Veteran has not waived AOJ consideration of this evidence, the AOJ should review and consider this evidence, as well as all the VA treatment records and examination reports to be obtained as indicated above, and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.29, 19.31, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran dated since July 2010, including records from the VA Medical Centers in Albany, New York, West Roxbury, Massachusetts, and White River Junction, Vermont.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After completing the above requested evidentiary development, develop the Veteran's claim for service connection for prostate cancer and for Non-Hodgkin's Lymphoma pursuant to the provisions of 38 C.F.R. § 3.311.  This must include determining whether there exists a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any prostate cancer and/or Non-Hodgkin's Lymphoma found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any prostate cancer and/or Non-Hodgkin's Lymphoma found to be present is related to or had its onset during service, and particularly to his reported exposure to chemicals in service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

